Citation Nr: 1714537	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-44 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

(The issue of whether there was Clear and Unmistakable Error (CUE) in a November 2000 Board decision denying Dependency and Indemnity Compensation (DIC) benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from July 1959 to April 1967.  He died in May 1997.  The appellant is his surviving spouse.  

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2016 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1. A November 2000 Board decision denied the claim of service connection for the cause of the Veteran's death.  There was not an appeal.

2. A concurrent motion for CUE within that November 2000 Board decision filed the past year, has been denied by the Board in a separate decision.  The November 2000 Board denial therefore remains final. 

3. From that time onward, no additional evidence has been received providing a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1. The November 2000 Board decision denying service connection for the cause of the Veteran's death became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).

2. New and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

Regarding the petition to reopen service connection being decided, the Board finds VA's duty to notify was satisfied by October 2015 correspondence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

There has been sufficient implementation of VA's duty to assist, there is no indication of additional medical records, VA or private, to obtain.  There was also no duty to provide a VA medical opinion, given this is a petition to reopen.  See 38 C.F.R. § 3.156(c).  The appellant did not request a hearing in this matter.  There is no indication of further evidence or information to obtain.  The Board will proceed to a decision.

Under VA law, to establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2016).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  A service-connected disability will be considered the principal cause of death when it was the immediate or underlying cause of death. 38 C.F.R. §  3.312(b).  A contributory cause of death is inherently one not related to the principal cause, but which contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that a contributing cause shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

By November 2000 Board decision, the original claim for entitlement to DIC was denied, including based upon entitlement to service connection for cause of death, under 38 U.S.C.A. § 1310.  As was then indicated, the Veteran had passed away in 1997 from metastatic bladder cancer.  This was the primary cause of death indicated on the death certificate.  The certificate was amended February 1998 to indicate prostate cancer was a condition leading to the immediate cause of death (that bladder cancer was due to, or as a consequence of, prostate cancer), and it was written in the affidavit section "review of the patient's medical record indicates that the patient also carried a diagnosis of prostate cancer."  The appellant had filed for service connection for the cause of the Veteran's death, stating that prostate cancer had metastasized and had spread to his liver and spine.  At the time of the Veteran's death, service connection was in effect for prostate cancer secondary to Agent Orange exposure.  Service connection had been denied for bladder cancer.  

The Board proceeded to weigh relevant evidence, concluding that the best evidence before it weighed against service connection for cause of the Veteran's death.  In so doing, the Board placed greater emphasis upon the August 1997 VA medical opinion that the Veteran's service-connected prostate cancer was not a contributory cause of his death.  According to this opinion, after bladder cancer was diagnosed July 1996, and the Veteran undergone resection of his ureters, bladder and prostate gland, he was incidentally found to have had prostate cancer upon evaluation of his prostate gland following resection.  The prostate cancer was noted to not invade the capsule or continue through the capsule.  According to the opinion, the Veteran's main diagnosis of transitional cell carcinoma of the bladder was the source of multiple visceral metastases of which he ultimately died.  Prostate cancer was considered to be a second primary cancer diagnosis, but an incidental finding and not judged to be the source of the other organ involvement, and accordingly, was not a contributory cause of death.  By comparison, the Board assigned lesser probative value to the February 1998 amended death certificate because of conclusory rationale, and it did not follow medical history review, nor state with specificity how prostate cancer became a verified contributing cause of death.

The Board's decision on these grounds denied the claim for service connection for the cause of the Veteran's death.  There was no appeal therefrom to the U.S. Court of Appeals for Veterans Claims (Court).  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2016).  

A petition to reopen the matter was received April 2015.  

When a claim to reopen is presented under § 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board has reviewed the record since its original decision in November 2000, and does not find additional evidence that would require reopening of the matter.  There effectively is no new substantive medical evidence available.  The Board recognizes that the appellant has since provided copies of the amended death certificate, from 1998, however that documentation was also available and considered at the time of the November 2000 Board decision.  It is therefore cumulative of the existing evidence.  The remainder of documentation obtained since November 2000 largely concerns argumentation from the appellant, which has been independently construed as a Motion for CUE within the November 2000 Board decision, elsewhere denied under separate decision.  

Besides the foregoing, there is no new additional evidence or information on file 
to constitute "new and material" evidence to reopen the claim.  See 38 C.F.R. 
§ 3.156(a).  Should any medical opinion or other favorable evidence on causation later be obtained for review by the Regional Office, that would result in another petition to reopen this matter that   

Based on current record, the petition to reopen is denied, VA's benefit-of-the-doubt doctrine not applicable under the circumstances.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

The petition to reopen service connection for the cause of the Veteran's death 
is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


